Name: 98/582/EC: Council Decision of 6 October 1998 amending Commission Decision 97/80/EC laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  processed agricultural produce
 Date Published: 1998-10-17

 Avis juridique important|31998D058298/582/EC: Council Decision of 6 October 1998 amending Commission Decision 97/80/EC laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products Official Journal L 281 , 17/10/1998 P. 0036 - 0038COUNCIL DECISION of 6 October 1998 amending Commission Decision 97/80/EC laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (98/582/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products (1) and, in particular, Article 3(2) and Article 6(1) thereof,Having regard to the Commission proposal,Whereas Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (2) lays down the conditions applicable to butter subject to the public intervention system and butter eligible for private storage subsidies; whereas butter subject to public intervention must be produced directly and exclusively from pasteurised cream; whereas this condition does not apply to butter in private storage; whereas for certain measures providing for aid for the sale of butter on the Community market and in particular the system referred to in Commission Regulation (EC) No 2571/97 (3), butter must be produced directly and exclusively from pasteurised cream in order to qualify;Whereas the high quantities of butter in receipt of Community subsidies in relation to total production require the establishment of a statistical basis that is appropriate for monitoring the various types of butter and can take account of the abovementioned distinction;Whereas, in order to ensure the sound management of the common agricultural policy, in particular the butter market, the Commission requires accurate data providing reliable information on the precise development of the various types of butter and other yellow fat dairy products;Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) already provides for the breakdown of the various types of butter according to the combined nomenclature code applicable to trade; whereas, in order to remain consistent with this approach, it is desirable to follow the same breakdown of butter for the collection of statistical information on this sector; whereas Commission Decision 97/80/EC of 18 December 1996 laying down provisions for the implementation of Directive 96/16/EC on statistical surveys of milk and milk products (5) should therefore be amended;Whereas, however, for certain types of butter and other yellow fat dairy products it is sufficient to provide for an optional collection and transfer of data at this stage;Whereas the Standing Committee for Agricultural Statistics (SCAS) did not deliver an opinion within the deadline set by its chairman; whereas the measures provided for in this Decision must, therefore, in accordance with Article 7 of Directive 96/16/EC, be adopted by the Council,HAS ADOPTED THIS DECISION:Article 1 Annexes I and II to Commission Decision 97/80/EC shall be amended as shown in the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Luxembourg, 6 October 1998.For the CouncilThe PresidentM. BARTENSTEIN(1) OJ L 78, 28. 3. 1996, p. 27.(2) OJ L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EC) No 1587/96 (OJ L 206, 16. 8. 1996, p. 21).(3) OJ L 350, 20. 12. 1997, p. 3. Regulation as amended by Regulation (EC) No 1061/98 (OJ L 152, 26. 5. 1998, p. 3).(4) OJ L 256, 7. 9. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1084/98 (OJ L 151, 21. 5. 1998, p.1).(5) OJ L 24, 25. 1. 1997, p. 26.ANNEX Annex I to Commission Decision 97/80/EC shall be amended as follows:1. Code 23 in the list of milk products shall be replaced by the following:>TABLE>2. the following footnote shall be added at the end of the list of milk products:'(*) data collection and transfer optional.`;3. the text entitled 'BUTTER (23)` in the explanatory notes shall be replaced by the following:'BUTTER (23)Butter, total and other yellow fat dairy products (23): includes butter, traditional butter, recombined butter, whey butter, rendered butter and butteroil, and other yellow fat products, expressed in butter equivalent with a milk fat content equal to 82 % by weight of the product.- Table A: Denmark: includes only butter (231),- Table B: the headings 231 (butter), 2311 (traditional butter), 2312 (recombined butter), 2313 (whey butter), 232 (rendered butter and butteroil), 233 (other yellow fat dairy products), 2331 (reduced-fat butter) and 2332 (other) must be recorded in product weight. Only item 23 must be given in its butter equivalent.Butter (231): a product with a milk fat content of not less than 80 % and less than 90 %, a maximum water content of 16 % and a maximum dry non-fat milk-material content of 2 %.- Includes also butter which contains small amounts of herbs, spices, aromatic substances, etc. on the condition that the product retains the characteristics of butter.Traditional butter (2311): a product obtained directly and exclusively from pasteurised cream, with a milk fat content of not less than 80 % and less than 90 %, a maximum water content of 16 % and a maximum dry non-fat milk-material content of 2 %.Recombined butter (2312): a product obtained from butteroil, non-fat dry milk extract and water, with a milk fat content of not less than 80 % and less than 90 % and maximum water content of 16 % and a maximum dry non-fat milk-material content of 2 %.Whey butter (2313): a product obtained from whey cream or a mixture of whey cream and cream with a milk fat content of not less than 80 % and less than 90 % and maximum water content of 16 % and a maximum dry non-fat milk-material content of 2 %.Headings 2311, 2312 and 2313 also include butter which contains small amounts of herbs, spices, aromatic substances, etc. on the condition that the product retains the characteristics of butter.Rendered butter and butteroil (232):Rendered butter: rendered butters have a milk fat content exceeding 85 % by weight. The term frequently covers, in addition to rendered butter as such, a number of other similar dehydrated butters which are known generically under various names, such as "dehydrated butter", "anhydrous butter", "butteroil", "butyric fat" (milk fat) and "concentrated butter".Butteroil: a product obtained from milk, cream or butter by processes which eliminate the water and the dry non-fat extract with a minimum content of milk fat of 99,3 % of the total weight and a maximum water content of 0,5 % of the total weight.- Also includes "ghee".- To avoid double counting, "butteroil" relates only to direct production from cream.Other yellow fat products (233):Reduced-fat butter (2331): product similar to butter with a milk-fat content of less than 80 % by weight (excluding all other fat) (sales description according to section A of the Annex to Regulation (EC) No 2991/94 (1): "three-quarter-fat butter", "half-fat butter" and "dairy spread").Other (2332): in particular fats composed of plant and/or animal products: products in the form of a solid, malleable emulsion principally of the water-in-oil type, derived from solid and/or liquid vegetable and/or animal fats suitable for human consumption, with a milk-fat content of between 10 and 80 % of the fat content (sales description according to section C of the Annex to Regulation (EC) No 2291/94: "blend", "three-quarter-fat blend", "half-fat blend" and "blended spread").Table B: if the reduced-fat butter (2331) and/or "other" (2332) are produced from butter manufactured in the same dairy and the type of butter is not identifiable (2311, 2312 or 2313) the data are taken from heading 23, indicating the quantity of butter concerned.(1) OJ L 316, 9.12.1994, p. 2.`Annex II to Commission Decision 97/80/EC shall be amended as follows:1. in Table B 'UTILISATION` the headings of code 23 'Butter and other yellow fat dairy products` shall be replaced by the following:>TABLE>2. the following footnote shall be added at the end of Table B:'(*) data collection and transfer optional.`